Exhibit 10.3
(SMITH LOGO) [h68132h6813203.gif]
Mack Anderson
Senior Vice President, Human Resources
October 1, 2009
Mr. William Restrepo
3219 Oakmont Drive
Sugar Land, TX 77479
Dear William:
It is a pleasure to extend an offer of employment to you with Smith
International, Inc. If you choose to accept our offer, the terms of your
employment will be as follows:
Job Title
Senior Vice President, Chief Financial Officer and Treasurer
Start Date
On or before October 16, 2009.
Reporting
Position reports to John Yearwood, President & CEO of Smith International, Inc.
Base Salary
$37,500 per month paid in bi-weekly pay periods (26 pay periods per annum).
Equity
Upon the approval of the Compensation and Benefits Committee, you will be
awarded $750,000 of Time Based Performance Stock Units.
Bonus Plan
You will be eligible to participate in Smith’s Annual Incentive Program (AIP).
The AIP is calculated and paid annually. The bonus target will be 65%.
Additional Information regarding this program will be provided upon your
employment.
Benefits
You will be entitled to the standard benefit package offered to all eligible
employees of Smith International, Inc. A summary of our benefit offering has
been provided.

                  SMITH INTERNATIONAL, INC.   16740 Hardy Street   P.O. Box
60068   Houston, TX 77205-0068   281.443.3370

 



--------------------------------------------------------------------------------



 



SERP
You will be eligible to participate in the Smith International, Inc SERP
effective the first day of your employment with Smith International, Inc. A
summary of the SERP has been provided.
PERQ
You will receive a PERQ payment of $1,558 per month, paid in bi-weekly pay
periods (26 pay periods per annum).
This offer of employment is contingent upon a successful background
verification, completion of your reference check, pre-employment physical and
drug screen. This offer is not to be construed as a guaranteed contract of
employment for a definite period of time. Both you and the Company are free to
voluntarily terminate your employment at any time. Should you accept our offer
of employment, please sign below where indicated acknowledging your acceptance
of the terms herein.
William, we look forward to hearing from you soon with a positive response to
our offer.
Should you have any questions, please feel free to contact me at (281) 233-5030.
Sincerely,
-s- Mack Anderson [h68132h6813204.gif]
Mack Anderson
Senior Vice President, Human Resources

         
Accepted by:
 
/s/ William Restrepo
Date: October 1, 2009
 
  William Restrepo

     
cc:
  File
 
  John Yearwood

 